EXHIBIT13.1 CERTIFICATION PURSUANT TO18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTIONSARBANES-OXLEY ACT OF2002 COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO (the “Company”) is filing with the U.S.Securities and Exchange Commission, on the date hereof, its annual report on Form20-F for the fiscal year ended December31, 2016 (the “Report”). Pursuant to Exchange Act Rules13a - 14(b) or15d - 14(b) and to18 U.S.C. Section1350 as enacted pursuant to the requirements of Section906 of the Sarbanes-Oxley Act of2002, I, Ronaldo Iabrudi, Chief Executive Officer, hereby certify that: (i) the Report fully complies with the requirements of section13(a) or15(d) of the U.S.Securities Exchange Act of1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 8, 2017 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer
